Citation Nr: 1432324	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for status post upper lobectomy with chest wall resection for lung cancer associated with asbestosis (lung cancer due to asbestosis).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Brakewood, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for asbestosis.

In January 2013, the Veteran raised the issue of entitlement to a TDIU related to his lung cancer due to asbestosis.  Because that claim is part and parcel with appealed increased rating claim, the Board has listed the issue on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's lung cancer due to asbestosis has been manifested by a Forced Ventricular Contraction (FVC) of 92 percent predicted post-bronchodilator.  The clinical evidence reflects that he suffers from mild restrictive lung disease that has remained stable.


CONCLUSION OF LAW

The criteria for a compensable rating for lung cancer due to asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for lung cancer due to asbestosis.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained VA and private treatment records and afforded the Veteran VA examinations.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has reviewed the Veteran's Virtual VA and VBMS claims files.  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield, Dingess, supra.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating for the Veteran's lung cancer due to asbestosis has been assigned pursuant to Diagnostic Code 6844-6833.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 6844 refers to restrictive lung disease, post-surgical residual (lobectomy, pneumonectomy, etc).  Diagnostic Code 6833 refers to asbestosis.  When the requirement for a compensable rating is not met under the rating schedule, a 0 percent rating will be assigned.  38 C.F.R. § 4.31 (2013).  

Under DC 6833, a 10 percent rating is warranted when the FVC is 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for a FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.118, DC 6833 (2013).

Under DC 6844, a 10 percent evaluation is assigned for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66-80-percent predicted.  A 30 percent evaluation is assigned for FEV-1)of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  38 C.F.R. § 4.97.

When pulmonary function tests (PFTs) are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

At the outset, the Board notes that the Veteran suffers from two separate respiratory diseases: he suffers from residuals of lung cancer due to asbestosis, for which he is in receipt of service connection, and he suffers from chronic obstructive pulmonary disease (COPD), for which he is not in receipt of service connection.  Because both diseases affect PFT results, a November 2012 VA examiner clarified that the Veteran's service-connected lung cancer due to asbestosis should be rated according to the FVC findings, rather than the FEV-1 findings, because the FVC findings showed a restrictive pattern, characterized by loss of lung volume, specific to his asbestosis, whereas the FEV-1 measured an obstructive pattern specific to his nonservice-connected COPD.  Thus, the Board finds that DC 6844 is not an appropriate code upon which to rate the Veteran's claim because it does not take into account FVC findings.  

Turning to the evidence of record, on October 2011 VA examination, it was noted that the Veteran had undergone resection of the right upper lobe of the lung in 1997.  Since that time, he had had shortness of breath on exertion.  He used multiple inhalers each day due to his COPD.  PFT testing showed an FVC of 92 percent post-bronchodilator.  

In March 2013, the Veteran underwent a PFT concurrent with his hospitalization for an exacerbation of his COPD.  The Veteran had an FVC of 61 percent post-bronchodilator.  However, the results were not considered to be acceptable or reproducible due to shortness of breath.

In September 2013, the Veteran's VA physician stated that the Veteran's breathing issues had declined as evidenced by marked dyspnea and desaturation of his oxygen levels with minimal exertion.  He had been treated at the emergency room a number of times for COPD exacerbations.  He used inhalers daily.  Walking to the facility from the parking lot caused an O2 saturation of 75%, with recovery on supplemental oxygen after a short time.  PFTs were unable to be obtained due to the Veteran's breathing difficulties.  His last acceptable PFT was in October 2011.  In January 2014, the same VA physician stated that the Veteran was unable to walk 300 feet before he would desaturate to less than 88%, and he used oxygen at all times.  He continued to be treated in the emergency room for COPD exacerbations.  The October 2011 PFT had shown severe/very severe COPD.

On October 2013 VA examination, the Veteran reported having dyspnea on exertion that had recently been alleviated with the use of Spiriva.  He was using his COPD maintenance medications, and experienced dyspnea even when just walking across the room.  He used oxygen as needed.  The examiner reviewed his prior PFT results, noting that the increase in disability shown by FEV1 and FVC testing on the 2013 PFT was indicative of symptoms related to COPD.  A record showed that in June 2013, an O2 saturation at rest was 96 percent.  The examiner reviewed the October 2013 PFTs and stated that they accurately reflected the Veteran's current pulmonary function, then stating that his symptoms were predominately due to his very severe COPD.  After reviewing the evidence of record, the examiner concluded that there was no evidence of a recurrence of lung cancer.  The Veteran used oxygen and inhalers to treat his COPD.  A review of his lung volumes indicated only mild restrictive disease which had remained stable since 2008.  The examiner stated that it was impossible to determine to what extent, if any, his service-connected status post right upper lobectomy with chest wall resection of ribs 3 and 4 for lung cancer "due to asbestos exposure" contributed to his symptoms without resort to mere speculation (emphasis added).

In this case, the Board finds that a compensable rating for lung cancer due to asbestosis is not warranted under DC 6833.  In that regard, the October 2011 FVC was better than 80 percent predicted, therefore, the criteria for a 10 percent rating was not met at that time.  Although the Veteran demonstrated a more severe FVC on March 2013 PFT, the results were not deemed acceptable due to the Veteran's breathing restrictions.  Moreover, his VA treating physician also stated that those results were not accurate, and the 2011 PFT was the most recent, acceptable PFT.  Although the October 2013 VA examiner stated that the March 2013 PFT was an accurate measure of the Veteran's current respiratory disease, such went to the severity of the Veteran's respiratory disability as whole, rather than to his lung cancer due to asbestosis.  In that regard, the VA examiner's review of the March 2013 PFT, as well as all prior PFTs, resulted in a conclusion that the Veteran had only mild restrictive lung disease and that such restrictive lung disease had remained the same since 2008.  Thus, the Board finds that a compensable rating is not warranted.  The Board notes the VA examiner's statement that it was not possible to determine whether the Veteran's lung cancer due to asbestosis contributed to his current lung symptoms.  However, the rating schedule is very specific in that it takes into consideration results on PFT testing, and those results as they are specific to the Veteran's service-connected respiratory disability do not support a compensable rating.  Finally, the Board notes that the Veteran's VA physician has stated that the Veteran was not in a position as to be able to complete another PFT, therefore, the Board finds that remand for a new PFT would not be beneficial in this case.  

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lung cancer due to asbestosis with the established criteria found in the rating schedule.  The discussion above reflects the symptoms of the Veteran's lung cancer due to asbestosis as it is contemplated by the applicable rating criteria, namely the Veteran's FVC on PFT testing.  The competent medical evidence of record shows that the Veteran's COPD was the predominant cause of the Veteran's respiratory symptoms, and that his lung cancer due to asbestosis, or restrictive lung disease, was mild.  There is a higher rating available under the diagnostic code for asbestosis, but the Veteran's lung cancer due to asbestosis is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for status post upper lobectomy with chest wall resection for lung cancer associated with asbestosis is denied.


REMAND

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has stated that his lung cancer due to asbestosis prohibits him from obtaining or maintaining gainful employment.

The October 2013 VA examiner stated that the Veteran had retired at age 62 after working as a tugboat captain.  His physical activities were significantly limited due to hypoxia and dyspnea.  He was able to manage his activities of daily living independently but could not complete household chores or yard work.  He lived in a one floor apartment and could not climb stairs.  He used a cane with a seat when walking and rested frequently due to shortness of breath.  He was able to drive.  The examiner did not provide an opinion as to whether the Veteran's lung cancer due to asbestosis rendered him unable to secure or follow a substantially gainful occupation.  Thus, on remand, the RO should develop the claim further, such as by sending the Veteran a TDIU claim form and appropriate notice, and by obtaining a medical opinion.

The Veteran's combined rating is currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10(2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Further develop the claim for a TDIU, if and as appropriate.  This should include providing the Veteran with a TDIU claim form and asking him to complete it, and providing him appropriate notice concerning TDIU. 

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities (removal of ribs three and four associated with status post right upper lobectomy with chest wall resection for lung cancer, tinnitus, hearing loss, status post right upper lobectomy with chest wall resection for lung cancer, and lobectomy scar associated with status post right upper lobectomy with chest wall resection for lung cancer).  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities by the VA medical examiner, the agency of original jurisdiction should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b), as his combined rating is 30 percent at this point. 

4.   Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


